 1
 2
 3
 4
 5
 6                             IN THE UNITED STATES DISTRICT COURT
 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8    UNITED STATES OF AMERICA,                  )        Case №: 1:19-cr-00276 LJO SKO
                                                 )                        ORDER
 9                    Plaintiff,                 )                APPOINTING COUNSEL
                                                 )
10            vs.                                )
                                                 )
11    JEROME ROBERSON,                           )
                                                 )
12                    Defendant.                 )
                                                 )
13
             The defendant has, under oath, sworn or affirmed as to his financial inability to employ
14
15   counsel or has otherwise satisfied this Court that he is financially unable to obtain counsel and

16   wishes the Court to appoint him counsel. Therefore, in the interests of justice and pursuant to the
17   U.S. CONST., amend VI and 18 U.S.C. § 3006A, the Court ORDERS:
18
             1.      Monica Bermudez is appointed to represent the above defendant in this case
19
     effective nunc pro tunc to December 17, 2019. This appointment shall remain in effect until
20
     further order of this court.
21
22
23   IT IS SO ORDERED.

24       Dated:     December 20, 2019                          /s/ Jennifer L. Thurston
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28


     ORDER APPOINTING COUNSEL                         1
